17 F.3d 398
73 A.F.T.R.2d 94-1209
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roscoe C. WEBB, Jr., Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 92-70344.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 7, 1993.Decided Feb. 14, 1994.

1
Before:  HALL and RYMER, Circuit Judges, and FITZGERALD, District Judge.*


2
MEMORANDUM**


3
The Tax Court denied leave to file Webb's motion to vacate.  The Tax Court had jurisdiction to consider the motion, although untimely filed, because the motion sought "to vacate [the Tax Court's] original decision for lack of jurisdiction."   Billingsley v. Commissioner, 868 F.2d 1081, 1085 (9th Cir.1989).  Accordingly, we REMAND to the Tax Court with instructions to grant leave to file the motion to vacate.



*
 The Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3